Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                      Proposed Amended POC Page 1 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                      Proposed Amended POC Page 2 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                      Proposed Amended POC Page 3 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                      Proposed Amended POC Page 4 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                      Proposed Amended POC Page 5 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                      Proposed Amended POC Page 6 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                      Proposed Amended POC Page 7 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                      Proposed Amended POC Page 8 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                      Proposed Amended POC Page 9 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 10 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 11 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 12 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 13 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 14 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 15 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 16 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 17 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 18 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 19 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 20 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 21 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 22 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 23 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 24 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 25 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 26 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 27 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 28 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 29 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 30 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 31 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 32 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 33 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 34 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 35 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 36 of 37
Case 17-20316   Doc 245-1 Filed 11/14/19 Entered 11/14/19 16:06:53   Desc Exhibit
                     Proposed Amended POC Page 37 of 37
